817 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merlin L. MCKONE, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-1542.
United States Court of Appeals, Sixth Circuit.
May 4, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.
PER CURIAM.


1
Plaintiff McKone appeals the denial of his disability insurance benefits claim.  He filed for benefits on April 11, 1983, claiming a disability based on lumbar disc disease with nerve root irritation caused by back injury in October of 1982.  It is not disputed that due to a fall at work the plaintiff is sufficiently impaired that he cannot perform his past work as a truck driver.  McKone had worked as a semi-truck driver for twenty-six years, frequently lifting as much as 200 pounds.  An Air Force pilot during World War II, McKone also operated forklifts during the course of his past employment, kept daily logs, and learned traffic and commercial traffic regulations.  The parties agree that McKone is severely disabled and cannot perform his past relevant work.  The dispute concerns his residual ability and capacity to do other work.


2
The only issue on appeal concerns only whether the claimant has the residual functional capacity (RFC) to do semi-skilled, light, sedentary work as determined by the Secretary.  After filing suit in the district court, the case was referred to a magistrate who recommended awarding benefits.  District Judge Newblatt of the Eastern District of michigan, however, affirmed the Secretary's denial of benefits on May 2, 1986, in a considered opinion.


3
On appeal, this court "may not try the case de novo, nor resolve conflicts in evidence, nor decide questions of credibility."    Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).  Judicial review of the Secretary's decision is limited to determining whether substantial evidence in the record as a whole supports the decision. 42 U.S.C.A. Sec. 405(g).


4
We have carefully reviewed McKone's brief, his argument, and the record in this case.  Essentially, for the reasons stated in Judge Newblatt's opinion, we find that substantial evidence supports the Secretary's decision denying benefits.  We accordingly AFFIRM.